                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-707-RJC-DCK

 SHAKINA SMITH, individually and on behalf            )
 of all others similarly situated,                    )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 JAX LLC, d/b/a GOLDEN CORRAL,                        )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 11) filed by Keith M. Washington, concerning Maxine Adams

on February 25, 2020. Maxine Adams seeks to appear as counsel pro hac vice for Defendant Jax

LLC d/b/a Golden Corral. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 11) is GRANTED. Maxine Adams

is hereby admitted pro hac vice to represent Defendant Jax LLC d/b/a Golden Corral.


                                          Signed: February 25, 2020
